LATTIMORE, J.
Conviction for being a delinquent child; .punishment, four years and eleven months in the Boys’ Training School at Gatesville, Tex.
Appellant was indicted for an -assault to murder, and, it’being ascertained by the court that he was under 17 years of age, the case was transferred to the juvenile docket, and appellant there entered his plea of guilty. The trial court heard evidence, and submitted the matter' to a jury, which returned the ' verdict above mentioned, upon which judgment was entered. There are no bills of exception or statement of facts in the record.
The judgment will be affirmed.